    8:15-cr-00343-JFB-MDN Doc # 841 Filed: 10/02/20 Page 1 of 2 - Page ID # 5937




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


    UNITED STATES OF AMERICA,
                           Plaintiff,
         vs.                                                                    8:15CR343


    DIONTE DORTCH,                                                                ORDER
                           Defendant.




        This matter is before the Court after a transfer from the Eighth Circuit Court of

Appeals, Filing No. 833, on the defendant’s application for a certificate of appealability,

Filing No. 840.1

        This Court denied the defendant’s motion under 28 U.S.C. § 2255 to vacate, set

aside, or correct his sentence, entered a judgment of dismissal, and denied the

defendant’s motion to reconsider. Filing Nos. 825, 825, and 829. In his application for a

certificate of appealability, the defendant reasserts the arguments he presented in his §

2255 petition. He again argues that counsel was ineffective and that there was no factual

basis for his guilty plea on the RICO charge.

        The defendant’s right to appeal is governed by the certificate of appealability

requirements set out in 28 U.S.C. § 2253(c)). Slack v. McDaniel, 529 U.S. 473, 477

(2000). Under section 2253(c), the district court will issue a certificate of appealability




1
 Dortch initially filed his application for certificate of appealability in the Court of Appeals. Filing No. 833-
1. The Court of Appeals docketed the pleading as an application for a successive motion to vacate under
28 U.S.C. § . 2255, administratively closed the appeal, and transferred the filings to this Court for its
consideration. Filing No. 833.

                                                       1
 8:15-cr-00343-JFB-MDN Doc # 841 Filed: 10/02/20 Page 2 of 2 - Page ID # 5938




only if the applicant has made a substantial showing of the denial of a constitutional right.

Id. A “substantial showing of the denial of a constitutional right” requires that petitioner

demonstrate “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented

were adequate to deserve encouragement to proceed further.” Id. at 483-84. “Where a

district court has rejected the constitutional claims on the merits, the showing required to

satisfy § 2253(c) is straightforward: The petitioner must demonstrate that reasonable

jurists would find the district court's assessment of the constitutional claims debatable or

wrong.” Id.

       The Court finds the defendant has not shown that reasonable jurists would find the

Court’s denial of his § 2255 motion is debatable or wrong. Accordingly,

       IT IS ORDERED:

       1.     The defendant’s application for a certificate of appealability (Filing No. 840)

              is denied.

       2.     This action is dismissed.

       Dated this 2nd day of October, 2020.




                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              2
